FILED
                              NOT FOR PUBLICATION                            OCT 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HECTOR ROGELIO CASAS                              No. 10-72254
MONTEJANO,
                                                  Agency No. A036-896-686
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Hector Rogelio Casas Montejano, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
889, 894 (9th Cir. 2003). We deny in part and dismiss in part the petition for

review.

       The BIA did not abuse its discretion in denying Casas’s April 29, 2010,

motion to reopen as untimely because it was filed more than eleven years after the

final order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be

filed within 90 days of final order of removal), and Casas did not show he was

entitled to equitable tolling, see Iturribarria, 321 F.3d at 897 (deadline for filing

motion to reopen can be equitably tolled “when a petitioner is prevented from

filing because of deception, fraud, or error, as long as the petitioner acts with due

diligence”).

       The BIA did not abuse its discretion by denying Casas’s motion to reopen to

apply for relief under the Convention Against Torture (“CAT”), because the BIA

considered the evidence he submitted and acted within its broad discretion in

determining that the evidence was insufficient to warrant reopening. See Singh v.

INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen shall

be reversed if it is “arbitrary, irrational, or contrary to law”).

       We lack jurisdiction to review the remaining contentions raised in the

opening brief because Casas failed to raise them before the BIA and thereby failed

to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678


                                             2                                   10-72254
(9th Cir. 2004) (explaining that this court lacks jurisdiction to review contentions

not raised before the agency).

      We deny Casa’s request for a remand to supplement his application for relief

under the CAT, see Khosurassany v. INS, 208 F.3d 1096, 1099 (9th Cir. 2000)

(requesting remand is “not an appropriate method of seeking this relief”), and we

do not otherwise consider the new evidence submitted with Casas’s brief, see

Chavez-Perez v. Ashcroft, 386 F.3d 1284, 1290 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    10-72254